Civil action to recover for handling lumber and to declare void certain transfers alleged to have been made in fraud of plaintiff's rights as a creditor.
As the matter involved an accounting, the case was referred under the statute which resulted in a report and judgment for the plaintiff. It is agreed "there was sufficient competent evidence to support the findings of fact of the referees, . . . which findings of fact were reviewed and affirmed by the judge of the Superior Court."
From the judgment entered in favor of plaintiff and interveners, the defendants, Balmo Lumber Company and Manufacturers Acceptance Corporation, appeal.
The case is settled by the findings of fact, which, it is agreed, are supported by sufficient competent evidence. Corbett v. R. R., ante, 85.
Affirmed.